
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1673
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Paul submitted
			 the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Recognizing 75 Texas World War II veterans
		  visiting Washington, DC, on September 27, 2010, to visit the memorials built in
		  their honor.
	
	
		Whereas 16,000,000 brave Americans served in the Armed
			 Forces during World War II, and more than 400,000 sacrificed their
			 lives;
		Whereas there are more than 1,600,000 veterans living in
			 the State of Texas, of which more than 157,000 served during World War
			 II;
		Whereas, on September 27, 2010, the Dow Chemical Company
			 will fly 75 Texas World War II veterans who retired from the company to
			 Washington, DC, as part of the Honor Flight program;
		Whereas the visit will allow the veterans to visit the
			 memorials built in their honor and pay tribute to those with whom they served
			 in the Armed Forces, as well as to those who followed in their footsteps;
			 and
		Whereas Congress thanks these Texas veterans for their
			 bravery, sacrifice and service to the country during World War II, and
			 expresses appreciation for their many years of hard work as part of Dow’s Texas
			 Operations: Now, therefore, be it
		
	
		That the House of Representatives
			 honors the 75 World War II veterans visiting Washington, DC, from Texas on
			 September 27, 2010, for their service and dedication and wishes them a
			 memorable visit to Washington.
		
